DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for performing memory requests on remote nodes. More specifically, the independent claims recite that a node controller, upon receipt of a memory operation request directed to a remote node for information stored in a single memory block, determine at least one of state and ownership of the single memory block identified; modify the received request to a block group memory operation request including multiple memory operation requests for information stored in one or more additional memory blocks having at least one of common ownership and common state with the single memory block, the one or more additional memory blocks not yet being associated with one or more additional memory operation requests; and transmit the block group memory operation request to the remote node.. The cited prior art reference teaches various methods and systems for performing memory requests on remote nodes, including transformed speculative memory access requests, but nowhere does any of the prior art disclose a method or system in which the modification of a memory access request, from a request for a single block to a speculative request for multiple blocks, is either in response to the determination of at least one of common ownership or common state between with the single block and the multiple blocks, as in Independent Claim 1, or is in response to a determination that the request for the single block is explicitly directed to a remote node, as in Independent Claim 11. The fact that the independent claims of the instant application disclose .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        December 12, 2021